EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Lampel on 6/7/2022.
The application has been amended as follows: 
The claims: 
Claim 1) (currently amended) A multilayer pet bed comprising:
a first layer wherein the first layer is inflatable;
a second layer wherein the second layer is an odor absorbing layer 
a third layer wherein the third layer is made of a visco-elastic foam; 
a fourth layer wherein the fourth layer is 
an exterior cover wherein the exterior cover has a top, a bottom, a front, a back, a first side, a second side and a hollow interior and wherein the first layer, , the third layer and the fourth layer are capable of being removably inserted and secured within the interior of the exterior cover; 
wherein the first layer is disposed between the second layer and the third layer, and 
wherein the third layer is disposed between the first layer and the fourth layer 
t
Claim 2) (canceled) 
Claim 3) (previously presented) The multilayer pet bed of Claim 1 wherein the inflatable first layer has a port capable of accepting or releasing air to adjust the firmness of the inflatable first layer. 
Claim 4) (previously presented) The multilayer pet bed of Claim 1 further comprising: an anti-slip coating located on the bottom of the exterior cover. 
Claim 5) (previously presented) The multilayer pet bed of Claim 1 further comprising:
a plurality of recessed portions on a top of the first layer. 
Claim 6) (previously presented) The multilayer pet bed of Claim 1 further comprising: a zipper located on the exterior cover wherein the zipper separates a portion of the exterior cover so that the interior of the exterior cover is accessible.
Claim 7) (canceled) 
Claim 8) (canceled) 
Claim 9) (previously presented) The multilayer pet bed of Claim 1 wherein the exterior cover is machine washable. 
Claim 10) (canceled) 
Claim 11) (currently amended) The multilayer pet bed of Claim 3 wherein the port a 
Claim 12) (previously presented) The multilayer pet bed of Claim 1 wherein the second layer is smaller than the exterior cover. 
Claim 13) (currently amended) The multilayer pet bed of Claim 1 wherein the odor absorbing layer comprises a non-woven layer and the carbon non-woven layer 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
  	US 2012/0291711 to Baker et al. (hereinafter “Baker”), and 
	US 2003/0041808 to Wulforst et al. (hereinafter “Wulforst”). 
Baker discloses an orthopedic pet bed comprising a bed member including an upper sheet and a lower sheet adhered together to define an interior volume subdivided into a plurality of cells of which adjacent cells are in fluid communication with one another (abstract).   The bed member reads in the claimed first inflatable layer.  The bed member is disposed between a first foam pad and a second foam pad (figures 14 A-B; and paragraph 73).  
The pet bed further includes a moisture resistant inner cover 142, and an outer cover 144 as shown in figures 14A and B.  The moisture resistant inner cover is provided with a zipper for encasing the foam pads and the bed member.  The moisture resistant inner cover keeps moisture and odor away from the foam pads and the bed member (paragraph 72).  
The moisture resistant inner cover corresponds to the claimed odor absorbing layer whereas the outer cover reads on the claimed exterior cover.  
Baker requires an inflatable layer disposed between the first and second foam pads.  In other words, Baker fails to disclose an orthopedic pet bed comprising a first foam pad disposed between an inflatable layer and a second foam pad.    

Wulforst discloses an animal bed comprising a cushioning core material surrounded by an encasing wherein the encasing has a face textile, a backing layer and an odor absorbing layer disposed between the face textile and the backing layer (abstract, figures 1 and 4).  The encasing 100 has a top surface 101, a bottom surface 102, side walls 103-105 and enclosure end 106 with a zipper 107 (figure 1).  The odor absorbing layer comprises activated carbon (paragraph 24).  The odor absorbing layer is permanently attached to the face textile by an adhesive material (paragraph 27).  The encasing has a zipper to facilitate periodic removal thereof for laundering (paragraph 11). 
The combined disclosures of Baker and Wulforst fail to render the claim obvious because Baker fails to disclose an orthopedic pet bed comprising a first foam pad disposed between an inflatable layer and a second foam pad.    
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a multilayer pet bed with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788